Citation Nr: 1450057	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for posterior tibialis dysfunction of the left ankle.

2.  Entitlement to an effective date earlier than January 1, 2012 for an initial disability rating of 30 percent for posterior tibialis dysfunction of the right ankle.

3.  Entitlement to an increased disability rating in excess of 10 percent prior to January 23, 2012, and in excess of 30 percent since January 23, 2012 for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to November 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for posterior tibialis dysfunction of the left and right ankles and assigned 20 percent disability ratings, effective July 27, 2009; and decreased the Veteran's disability rating for bilateral pes planus from 30 percent to 10 percent, effective July 27, 2009.  (The original service-connected disability consisted of a combined disability rating for the feet and the ankles.  The February 2010 rating decision separated the bilateral pes planus disabilities from the bilateral posterior tibialis dysfunction disabilities.)  

The Veteran submitted new evidence concerning the above claims in July 2010, to include a statement from the Veteran and private treatment records showing the severity of her claimed conditions, within one year of the issuance of the February 2010 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Thus, the February 2010 rating decision which granted service connection for posterior tibialis dysfunction of the left and right ankles and decreased the Veteran's disability rating for bilateral pes planus never became final.

Subsequently, in a September 2010 rating decision, the RO continued the Veteran's 20 percent disability ratings for posterior tibialis dysfunction of the left and right ankles, and continued a 10 percent disability rating for bilateral pes planus.  The Veteran submitted an NOD with the rating decision in June 2011.  Additionally, in an April 2012 rating decision, the RO increased the Veteran's disability rating for bilateral pes planus to 30 percent and posterior tibialis dysfunction of the right ankle to 30 percent, both effective January 23, 2012.  Further, in a June 2012 rating decision, the RO granted a temporary total evaluation based on convalescence for the Veteran's right ankle disability from November 9, 2011 until December 31, 2011.  Lastly, in an October 2012 rating decision, the RO assigned an earlier effective date of January 1, 2012 for the assignment of the 30 percent disability rating for posterior tibialis dysfunction of the right ankle.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims on appeal.

A. Left and Right Ankle Disabilities 

The Veteran contends that her posterior tibialis dysfunction of the left ankle is worse than the disability rating currently assigned, and that the 30 percent rating for the right ankle should date back to the date of her claim.  

The Veteran submitted a letter from her private treating physician in December 2011.  The physician stated that the Veteran had ankylosis of the subtalar joints due to arthroereisis and partially at the ankle joints due to trauma.  Although the physician submitted a statement indicating the Veteran has ankylosis, she did not indicate the onset of the diagnosis or detail the degree of ankylosis.  Under Diagnostic Code 5271, in evaluating ankylosis, a 30 percent rating is assigned for 
plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees, and a 40 percent rating is assigned for plantar flexion at more than 40 degrees or dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Consequently, the Board will seek an addendum opinion from the Veteran's private treating physician.  In addition, the Board finds that the Veteran should be afforded an undated VA examination.  

B. Bilateral Pes Planus

As noted above, in a February 2010 rating decision, the RO decreased the Veteran's disability rating for bilateral pes planus from 30 percent to 10 percent, effective July 27, 2009.   The Veteran submitted new evidence concerning the above claim in July 2010, to include private treatment records showing the severity of her bilateral pes planus, within one year of the issuance of the February 2010 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie at 252 (2010).  Thus, the February 2010 rating decision which decreased the Veteran's disability rating for bilateral pes planus never became final.  The submission of the new evidence prompted the RO to readjudicate the issue in a September 2010 rating decision, where they continued a 10 percent disability rating for bilateral pes planus.  

The Veteran filed a timely June 2011 NOD with respect to the RO's September 2010 rating decision continuing a 10 percent disability rating for bilateral pes planus.  However, no subsequent action was taken to the Veteran's June 2011 NOD such as supplying the Veteran with a Statement of the Case (SOC), in reference to her claim.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case for the issue of entitlement to an increased disability rating in excess of 10 percent prior to January 23, 2012, and in excess of 30 percent since January 23, 2012 for bilateral pes planus. 

Accordingly, the case is REMANDED for the following action:

1) Ensure that the Veteran's VA treatment records are up to date. 

2) After securing the necessary authorization from the Veteran, the AOJ/AMC should contact the private physician who submitted the December 2011 opinion letter.  The physician should be asked to give the date of onset of the Veteran's ankylosis of the bilateral ankles.  Additionally, request that the physician indicate whether the Veteran has (i) ankylosis of the ankle in plantar flexion between 30 and 40 degrees, (ii) or ankylosis of the ankle in dorsiflexion between 0 and 10 degrees, (iii) or ankylosis of the ankle in plantar flexion at more than 40 degrees, (iv) or ankylosis of the ankle in dorsiflexion at more than 10 degrees, (v) or ankylosis of the ankle with abduction, adduction, inversion, or eversion deformity.

3) Schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected ankle disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of any instability in the ankles must be conducted.

Describe all impairment associated with the ankle disabilities. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

4) Additionally, the AOJ/AMC should issue the Veteran an SOC pertaining to the issue of entitlement to an increased disability rating in excess of 10 percent prior to January 23, 2012, and in excess of 30 percent since January 23, 2012 for bilateral pes planus.

5) Following the completion of the foregoing, the AOJ/AMC should readjudicate the Veteran's claims.  The AOJ/AMC should then provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



